Exhibit 10.4

AMENDMENT NO. 3 TO RIGHTS AGREEMENT

THIS AMENDMENT NO. 3 TO RIGHTS AGREEMENT (the “Amendment”) is made as of the
24th day of March, 2007, by and between BIOSITE INCORPORATED, a Delaware
corporation (the “Company”), and AMERICAN STOCK TRANSFER & TRUST COMPANY, a New
York banking corporation (the “Rights Agent”).

WHEREAS, the Company is entering into an Agreement and Plan of Merger (as the
same may be amended from time to time, the “Merger Agreement”), among the
Company, Beckman Coulter, Inc., a Delaware corporation (“Parent”), and Louisiana
Acquisition Sub, Inc., a Delaware corporation and a wholly-owned subsidiary of
Parent (“Purchaser”), pursuant to which Purchaser will: (i) make a tender offer
to acquire all of the issued and outstanding shares of common stock of the
Company, par value $0.01 per share (“Common Stock”), on the terms and subject to
the conditions set forth in the Merger Agreement (such tender offer, as it may
be amended from time to time, is referred to in this Amendment as the “Offer”),
(ii) be granted an irrevocable option to acquire certain additional shares of
Common Stock directly from the Company on the terms and subject to the
conditions set forth in the Merger Agreement (the “Top-Up Option”), and (iii)
after acquiring shares of common stock of the Company pursuant to the Offer
(and, if applicable, the Top-Up Option), Purchaser will merge with and into the
Company upon the terms and subject to the conditions set forth in the Merger
Agreement;

WHEREAS, the Company and the Rights Agent (as successor Rights Agent to Fleet
National Bank (f.k.a. BankBoston, N.A.)) are parties to that certain Rights
Agreement dated October 22, 1997, as it was amended on December 9, 1999 and July
18, 2001 (the “Rights Agreement”);

WHEREAS, the Company desires to amend the Rights Agreement in connection with
the execution and delivery of the Merger Agreement; and

WHEREAS, the Board of Directors of the Company has approved this Amendment and
authorized its appropriate officers to execute and deliver the same to the
Rights Agent.

NOW, THEREFORE, in accordance with the procedures for amendment of the Rights
Agreement set forth in Section 27 thereof, and in consideration of the foregoing
and the mutual agreements herein set forth, the parties hereby agree as follows:

1.             Capitalized terms that are not otherwise defined herein shall
have the meanings ascribed to them in the Rights Agreement.

2.             The definition of “Acquiring Person” set forth in Section 1(a) of
the Rights Agreement is amended by adding the following sentence to the end of
that section:

“Notwithstanding the foregoing, no Person shall be or become an Acquiring Person
by reason of (i) the execution and delivery of the Agreement and Plan of Merger,
dated as of March [24], 2007, among Beckman Coulter, Inc., a Delaware
corporation (“Parent”), Louisiana Acquisition Sub, Inc., a Delaware corporation
and a wholly-owned subsidiary of Parent (“Purchaser”), and the Company (the
“Merger Agreement”) or any amendment thereto, (ii) the purchase

1


--------------------------------------------------------------------------------


by Purchaser of Common Stock pursuant to (A) a tender offer to acquire all of
the issued and outstanding Common Stock to be commenced by Purchaser pursuant
to, and on the terms and subject to the conditions set forth in, the Merger
Agreement (such tender offer, as it may be amended from time to time, is
referred to in this Agreement as the “Offer”) or (B) an irrevocable option to
acquire certain additional shares of Common Stock directly from the Company,
granted by the Company to Purchaser on the terms and subject to the conditions
set forth in the Merger Agreement (the “Top-Up Option”), (iii) the merger of
Purchaser with and into the Company pursuant to, and on the terms and subject to
the conditions set forth in, the Merger Agreement (the “Merger”), or (iv) the
consummation of any other transaction contemplated by the Merger Agreement, as
it may be amended from time to time.”

3.             The definition of “Stock Acquisition Date” in Section l(i) of the
Rights Agreement is hereby amended by adding the following sentence to the end
of that section:

“Notwithstanding anything else set forth in this Agreement, a Stock Acquisition
Date shall be deemed not to have occurred by reason of (i) the execution and
delivery or amendment of the Merger Agreement, (ii) the purchase by Purchaser of
Common Stock pursuant to the Offer (and, if applicable, the Top-Up Option),
(iii) the Merger, or (iv) the consummation of any other transaction contemplated
by the Merger Agreement, as it may be amended from time to time.”

4.             Section 3(a) of the Rights Agreement is hereby amended by adding
the following sentence to the end of that section:

“Notwithstanding anything else set forth in this Agreement, no Distribution Date
shall be deemed to have occurred by reason of (i) the execution and delivery or
amendment of the Merger Agreement, (ii) the purchase by Purchaser of Common
Stock pursuant to the Offer (and, if applicable, the Top-Up Option), (iii) the
Merger, or (iv) the consummation of any other transaction contemplated by the
Merger Agreement, as it may be amended from time to time.”

5.             Section 7(a)(i) of the Rights Agreement is hereby amended to
delete the phrase “(the “Final Expiration Date”)” so that it shall read as
follows:

“(i) the close of business on June 1, 2011,”

6.             Section 7(a) is further amended by replacing the word “or” at the
end of Section 7(a)(iii) with a comma and by adding the following clause
immediately following the word “hereof” in Section 7(a)(iv):

“, or (v) the moment in time immediately prior to the Effective Time (as defined
in Section 2.3 of the Merger Agreement) (the earlier to occur of the events
described in clauses (i) and (v) of this section shall be referred to as the
“Final Expiration Date”)”

2


--------------------------------------------------------------------------------


7.             Section 11(a)(ii) of the Rights Agreement is hereby amended by
adding the following sentence to the end of that section:

“Notwithstanding anything else set forth in this Agreement, no event requiring
an adjustment under this Section 11(a)(ii) shall be deemed to have occurred by
reason of (i) the execution and delivery or amendment of the Merger Agreement,
(ii) the purchase by Purchaser of Common Stock pursuant to the Offer (and, if
applicable, the Top-Up Option), (iii) the Merger, or (iv) the consummation of
any other transaction contemplated by the Merger Agreement, as it may be amended
from time to time.”

8.             Sections 13(a)(x) and (y) of the Rights Agreement are amended to
read as follows:

“(x) the Company shall consolidate with, or merge with and into, any other
Person, (y) any Person shall consolidate with the Company, or merge with and
into the Company and the Company shall be the continuing or surviving
corporation of such merger (other than, in the case of either transaction
described in (x) or (y), (i) a merger or consolidation which would result in all
of the voting power represented by the securities of the Company outstanding
immediately prior thereto continuing to represent (either by remaining
outstanding or by being converted into securities of the surviving entity) all
of the voting power represented by the securities of the Company or such
surviving entity outstanding immediately after such merger or consolidation and
the holders of such securities not having changed as a result of such merger or
consolidation or (ii) the Merger),”

The remaining portion of Section 13(a) shall be unchanged and shall remain in
full force and effect.

9.             The first phrase of Section 13(c) of the Rights Agreement is
hereby amended to read as follows:

“The Company shall not consummate any such consolidation (other than the
Merger), merger (other than the Merger), sale or transfer unless the Principal
Party shall have a sufficient number of authorized shares of its Common Stock
that have not been issued or reserved for issuance to permit the exercise in
full of the Rights in accordance with this Section 13 and unless prior thereto
the Company and each Principal Party and each other Person who may become a
Principal Party as a result of such consolidation, merger, sale or transfer
shall have executed and delivered to the Rights Agent a supplemental agreement
providing for the terms set forth in paragraphs (a) and (b) of this Section 13
and further providing that, as soon as practicable after the date of any
consolidation, merger, sale or transfer of assets mentioned in paragraph (a) of
this Section 13, the Principal Party at its own expense shall:  . . .”

The remaining portion of Section 13(c) shall be unchanged and shall remain in
full force and effect.

3


--------------------------------------------------------------------------------


10.          Section 14(a)(i) of the Rights Agreement is hereby amended to read
as follows:

“(i) consolidate with (other than the Merger),”

11.          Section 14(a)(ii) of the Rights Agreement is hereby amended to read
as follows:

“(ii) merge with or into (other than by the Merger),”

12.          The Rights Agreement, as amended by this Amendment, shall remain in
full force and effect in accordance with its terms.

13.          All the covenants and provisions of this Amendment by or for the
benefit of the Company or the Rights Agent shall bind and inure to the benefit
of their respective successors and assigns hereunder.

14.          Nothing in this Amendment shall be construed to give to any person
or corporation other than the Company, the Parent, the Purchaser, the Rights
Agent and the registered holders of the Rights Certificates (and, prior to the
Distribution Date, the Common Stock) any legal or equitable right, remedy or
claim under this Amendment; but this Amendment shall be for the sole and
exclusive benefit of the Company, the Parent, the Purchaser, the Rights Agent
and the registered holders of the Rights Certificates (and, prior to the
Distribution Date, the Common Stock).

15.          If any term, provision, covenant or restriction of this Amendment
is held by a court of competent jurisdiction or other authority to be invalid,
void or unenforceable, the remainder of the terms, provisions, covenants and
restrictions of this Amendment shall remain in full force and effect and shall
in no way be affected, impaired or invalidated.

16.          This Amendment shall be deemed to be a contract made under the laws
of the State of Delaware and for all purposes shall be governed by and construed
in accordance with the laws of such state applicable to contracts to be made and
performed entirely within such state.

17.          This Amendment may be executed in any number of counterparts and
each of such counterparts shall for all purposes be deemed to be an original,
and all such counterparts shall together constitute but one and the same
instrument.

18.          The Company hereby certifies to the Rights Agent that this
Amendment is in compliance with Section 27 of the Rights Agreement.

[REMAINDER OF THIS PAGE INTENTIONALLY LEFT BLANK]

4


--------------------------------------------------------------------------------


IN WITNESS WHEREOF, the parties herein have caused this Amendment to be duly
executed and attested, all as of the date and year first above written.

 

BIOSITE INCORPORATED

 

 

 

 

 

 

 

 

By:

/s/ Kenneth F. Buechler

 

 

 

Name: Kenneth F. Buechler

 

 

 

Title: President and Chief Scientific Officer

Attest:

/s/ Christopher J. Twomey

 

 

 

Name:

Christopher J. Twomey

 

 

 

Title:

Secretary

 

 

 

 

 

 

 

AMERICAN STOCK TRANSFER & TRUST COMPANY

 

 

 

 

 

 

 

 

By:

/s/ Herbert J. Lemmer

 

 

 

Name: Herbert J. Lemmer

 

 

 

Title: Vice President

Attest:

/s/ Isaac J. Kagan

 

 

 

Name: Isaac J. Kagan

 

 

 

Title: Vice President

 

 

 

5


--------------------------------------------------------------------------------